As filed with the Securities and Exchange Commission on November 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22397 IronBridge Funds, Inc. (Exact name of registrant as specified in charter) One Parkview Plaza Suite 700 Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (Zip code) John G. Davis One Parkview Plaza, Suite 700 Oakbrook Terrace, Illinois 60181 (Name and address of agent for service) (630) 684-8300 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2014 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. IronBridge Small Cap Fund Schedule of Investments September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 95.0% Aerospace & Defense - 4.8% Esterline Technologies Corp. (a) $ Moog, Inc. - Class A (a) Orbital Sciences Corp. (a) Triumph Group, Inc. Auto Components - 0.5% Modine Manufacturing Co. (a) Biotechnology - 3.3% Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Genomic Health, Inc. (a) Isis Pharmaceuticals, Inc. (a) Building Products - 2.6% A.O. Smith Universal Forest Products, Inc. Capital Markets - 1.6% Stifel Financial Corp. (a) Waddell & Reed Financial, Inc. - Class A Chemicals - 3.8% Cabot Corp. H.B. Fuller Company Methanex Corp. NewMarket Corp. Commercial Banks - 7.2% Columbia Banking System, Inc. Cullen/Frost Bankers, Inc. National Penn Bancshares, Inc. SVB Financial Group (a) TCF Financial Corp. Communications Equipment - 0.4% Riverbed Technology, Inc. (a) Construction & Engineering - 0.9% MasTec, Inc. (a) Consumer Finance - 0.4% EZCORP, Inc. - Class A (a) Containers & Packaging - 1.1% AptarGroup, Inc. Diversified Consumer Services - 0.6% K12, Inc. (a) Electric Utilities - 2.0% El Paso Electric Co. ITC Holdings Corp. Electrical Equipment - 1.3% EnerSys, Inc. Electronic Equipment, Instruments & Components - 4.4% FEI Co. IPG Photonics Corp. Littelfuse, Inc. Measurement Specialties, Inc. (a) National Instruments Corp. Trimble Navigation Ltd. (a) Energy Equipment & Services - 3.5% Atwood Oceanics, Inc. (a) Superior Energy Services, Inc. (a) Unit Corp. (a) Food & Staples Retailing - 0.9% The Fresh Market, Inc. (a) Food Products - 1.5% Ingredion, Inc. Gas Utilities - 1.6% UGI Corp. Health Care Equipment & Supplies - 3.1% Neogen Corp. (a) Sirona Dental Systems, Inc. (a) West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.5% Acadia Healthcare Company, Inc. (a) LifePoint Hospitals, Inc. (a) MWI Veterinary Supply, Inc. (a) Owens & Minor, Inc. Health Care Technology - 1.8% athenahealth, Inc. (a) Medidata Solutions, Inc. (a) Omnicell, Inc. (a) Hotels, Restaurants & Leisure - 1.4% Buffalo Wild Wings, Inc. (a) Household Durables - 1.5% Meritage Homes Corp. (a) Tupperware Brands Corp. Information Technology Services - 2.4% Jack Henry & Associates, Inc. Syntel, Inc. Insurance - 4.3% Alleghany Corp. (a) American Financial Group, Inc. Argo Group International Holdings Ltd. Internet Software & Services - 0.3% Cornerstone OnDemand, Inc. (a) Leisure Equipment & Products - 0.5% LeapFrog Enterprises, Inc. (a) Life Sciences Tools & Services - 1.4% Luminex Corp. (a) PAREXEL International Corp. (a) Machinery - 5.9% IDEX Corp. Kennametal, Inc. Lincoln Electric Holdings, Inc. Snap-on, Inc. Valmont Industries, Inc. Marine - 0.1% Matson, Inc. Metals & Mining - 1.0% Carpenter Technology Corp. Multiline Retail - 0.5% Fred's, Inc. - Class A Multi-Utilities - 1.0% Black Hills Corp. Oil, Gas & Consumable Fuels - 1.1% Bill Barrett Corp. (a) Pharmaceuticals - 0.6% Nektar Therapeutics (a) Real Estate Investment Trusts - 6.0% Alexandria Real Estate Equities, Inc. Corporate Office Properties Trust EastGroup Properties, Inc. Mid-America Apartment Communities, Inc. Potlatch Corp. Redwood Trust, Inc. Semiconductors & Semiconductor Equipment - 2.6% Cypress Semiconductor Corp. International Rectifier Corp. (a) Semtech Corp. (a) Skyworks Solutions, Inc. (a) Software - 3.5% Aspen Technology, Inc. (a) PROS Holdings, Inc. (a) PTC, Inc. (a) SolarWinds, Inc. (a) TIBCO Software, Inc. (a) Specialty Retail - 3.6% Cabela's, Inc. (a) The Buckle, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods - 3.3% Deckers Outdoor Corp. (a) Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 0.3% BofI Holding, Inc. (a) Trading Companies & Distributors - 1.9% Applied Industrial Technologies, Inc. GATX Corp. TOTAL COMMON STOCKS (Cost $338,931,666) $ CLOSED-END FUNDS - 0.7% Capital Markets - 0.7% Fifth Street Finance Corp. TOTAL CLOSED-END FUNDS (Cost $4,321,959) SHORT-TERM INVESTMENTS - 3.7% Money Market - 3.7% STIT - Liquid Assets Portfolio - 0.08% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $20,385,068) TOTAL INVESTMENTS - 99.4% (Cost $363,638,693) Other Assets in Excess of Liabilities - 0.6% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge SMID Cap Fund Schedule of Investments September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 96.4% Aerospace & Defense - 1.2% Esterline Technologies Corp. (a) $ Auto Components - 1.2% BorgWarner, Inc. Biotechnology - 3.2% Cepheid, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Genomic Health, Inc. (a) Isis Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Capital Markets - 3.4% Affiliated Managers Group, Inc. (a) Waddell & Reed Financial, Inc. - Class A Chemicals - 5.3% Airgas, Inc. FMC Corp. International Flavors & Fragrances, Inc. Methanex Corp. NewMarket Corp. Commercial Banks - 5.8% City National Corp. Comerica, Inc. Cullen/Frost Bankers, Inc. First Niagara Financial Group, Inc. Prosperity Bancshares, Inc. Commercial Services & Supplies - 1.1% Stericycle, Inc. (a) Construction & Engineering - 1.2% Jacobs Engineering Group, Inc. (a) Containers & Packaging - 2.2% Crown Holdings, Inc. (a) Rock-Tenn Co. - Class A Distributors - 1.0% LKQ Corp. (a) Electric Utilities - 3.0% ITC Holdings Corp. OGE Energy Corp. Electrical Equipment - 3.0% AMETEK, Inc. EnerSys, Inc. Regal-Beloit Corp. Electronic Equipment, Instruments & Components - 6.3% Amphenol Corp. - Class A Avnet, Inc. FEI Co. Jabil Circuit, Inc. Trimble Navigation Ltd. (a) Energy Equipment & Services - 3.8% Atwood Oceanics, Inc. (a) Helmerich & Payne, Inc. Oil States International, Inc. (a) Food Products - 2.4% Ingredion, Inc. The J.M. Smucker Company Gas Utilities - 3.0% Questar Corp. UGI Corp. Health Care Equipment & Supplies - 3.6% ResMed, Inc. Sirona Dental Systems, Inc. (a) The Cooper Cos., Inc. West Pharmaceutical Services, Inc. Health Care Providers & Services - 2.6% Owens & Minor, Inc. Universal Healthcare Services, Inc. - Class B Health Care Technology - 0.7% Cerner Corp. (a) Hotels, Restaurants & Leisure - 0.8% Panera Bread Co. - Class A (a) Household Durables - 2.7% Leggett & Platt, Inc. NVR, Inc. (a) Tupperware Brands Corp. Household Products - 1.4% Church & Dwight Co., Inc. Industrial Conglomerates - 0.8% Carlisle Cos., Inc. Information Technology Services - 2.2% Jack Henry & Associates, Inc. Syntel, Inc. Insurance - 4.5% Alleghany Corp. (a) American Financial Group, Inc. Markel Corp. (a) RLI Corp. Internet Software & Services - 0.5% Pandora Media, Inc. (a) Life Sciences Tools & Services - 1.2% Illumina, Inc. (a) Machinery - 5.9% Dover Corp. ITT Corp. Kennametal, Inc. Nordson Corp. Timken Co. Marine - 0.1% Matson, Inc. Metals & Mining - 1.2% Reliance Steel & Aluminum Co. Oil, Gas & Consumable Fuels - 1.4% Whiting Petroleum Corp. (a) Paper & Forest Products - 0.7% Louisiana-Pacific Corp. (a) Pharmaceuticals - 0.6% Perrigo Co. Real Estate Investment Trusts - 4.0% Essex Property Trust, Inc. Federal Realty Investment Trust Rayonier, Inc. Real Estate Management & Development - 0.8% Alexander & Baldwin, Inc. Road & Rail - 1.1% Genesee & Wyoming, Inc. (a) Semiconductors & Semiconductor Equipment - 0.6% Cypress Semiconductor Corp. Software - 2.7% ANSYS, Inc. (a) Open Text Corp. Red Hat, Inc. (a) Specialty Retail - 3.6% Cabela's, Inc. (a) Tractor Supply Co. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 3.9% Deckers Outdoor Corp. (a) PVH Corp. Under Armour, Inc. - Class A (a) Wolverine World Wide, Inc. Thrifts & Mortgage Finance - 0.7% Northwest Bancshares, Inc. Trading Companies & Distributors - 1.0% GATX Corp. TOTAL COMMON STOCKS (Cost $682,654,676) $ SHORT-TERM INVESTMENTS - 3.2% Money Market - 3.2% STIT - Liquid Assets Portfolio - 0.08% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $33,620,193) TOTAL INVESTMENTS - 99.6% (Cost $716,274,869) Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Global Fund Schedule of Investments September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 95.8% Canada - 1.9% Brookfield Asset Management, Inc. - Class A $ France - 2.9% Safran SA Schneider Electric SA Germany - 9.0% Adidas AG Bayer AG Continental AG Linde AG Japan - 8.4% Bridgestone Corp. Hitachi Ltd. ITOCHU Corp. Seven & I Holdings Co. Ltd. SMC Corp. Sumitomo Mitsui Financial Group, Inc. Sweden - 1.5% Svenska Handelsbanken AB - Class A Switzerland - 9.6% Givaudan SA Nestle SA Roche Holding AG Taiwan - 0.7% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR United Kingdom - 6.7% BHP Billiton PLC Centrica PLC HSBC Holdings PLC Kingfisher PLC United States - 55.1% Amazon.com, Inc. (a) Apple, Inc. Citigroup, Inc. Comcast Corp. - Class A Costco Wholesale Corp. Discover Financial Services Dover Corp. eBay, Inc. (a) Ecolab, Inc. Google, Inc. - Class A (a) Helmerich & Payne, Inc. Illinois Tool Works, Inc. JPMorgan Chase & Co. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. OGE Energy Corp. Reliance Steel & Aluminum Co. Roper Industries, Inc. Stericycle, Inc. (a) The Charles Schwab Corp. The Chubb Corp. The Cooper Cos., Inc. The Walt Disney Co. Union Pacific Corp. Visa, Inc. - Class A Walgreen Co. Wells Fargo & Co. Zoetis, Inc. TOTAL COMMON STOCKS (Cost $13,667,534) $ SHORT-TERM INVESTMENTS - 3.3% Money Market - 3.3% STIT - Liquid Assets Portfolio - 0.08% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $608,887) TOTAL INVESTMENTS - 99.1% (Cost $14,276,421) Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. IronBridge Large Cap Fund Schedule of Investments September 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 96.4% Aerospace & Defense - 1.8% Precision Castparts Corp. $ Auto Components - 1.1% BorgWarner, Inc. Beverage - 1.7% The Coca-Cola Co. Biotechnology - 2.3% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Capital Markets - 3.8% T. Rowe Price Group, Inc. The Charles Schwab Corp. The Goldman Sachs Group, Inc. Chemicals - 4.1% Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Commercial Banks - 2.2% Wells Fargo & Co. Computer & Peripherals - 3.8% Apple, Inc. EMC Corp. Construction & Engineering - 1.0% Jacobs Engineering Group, Inc. (a) Consumer Finance - 1.6% Capital One Financial Corp. Diversified Financial Services - 4.0% Citigroup, Inc. JPMorgan Chase & Co. Diversified Telecommunication Services- 2.2% Verizon Communications, Inc. Electric Utilities - 2.3% NextEra Energy, Inc. Northeast Utilities Electrical Equipment - 0.8% Roper Industries, Inc. Electronic Equipment, Instruments & Components - 0.9% Trimble Navigation Ltd. (a) Energy Equipment & Services - 3.0% National Oilwell Varco, Inc. Schlumberger Ltd. Food & Staples Retailing - 4.3% Costco Wholesale Corp. Walgreen Co. Health Care Equipment & Supplies - 2.8% Stryker Corp. The Cooper Cos., Inc. Health Care Providers & Services - 0.8% Catamaran Corp. (a) Health Care Technology - 0.9% Cerner Corp. (a) Household Products - 1.5% Colgate-Palmolive Co. Industrial Conglomerates - 2.3% Danaher Corp. Information Technology Services - 3.1% Cognizant Technology Solutions Corp. - Class A (a) International Business Machines Corp. Insurance - 3.5% Aon PLC The Chubb Corp. Internet Software & Services - 4.9% Amazon.com, Inc. (a) eBay, Inc. (a) Google, Inc. - Class A (a) Machinery - 4.5% Dover Corp. Illinois Tool Works, Inc. Parker Hannifin Corp. Media - 4.3% Comcast Corp. The Walt Disney Co. Metals & Mining - 0.7% Nucor Corp. Oil, Gas & Consumable Fuels - 6.8% Apache Corp. Chevron Corp. Occidental Petroleum Corp. Pharmaceuticals - 5.2% Allergan, Inc. Merck & Co., Inc. Zoetis, Inc. Real Estate Investment Trusts - 2.5% AvalonBay Communities, Inc. Rayonier, Inc. Road & Rail - 1.8% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 1.0% Altera Corp. Software - 2.9% Microsoft Corp. Oracle Corp. Specialty Retail - 3.3% Lowe's Cos., Inc. Ross Stores, Inc. Textiles, Apparel & Luxury Goods - 2.7% Michael Kors Holdings, Ltd. (a) Under Armour, Inc. - Class A (a) VF Corp. TOTAL COMMON STOCKS (Cost $17,086,657) $ SHORT-TERM INVESTMENTS - 3.7% Money Market - 3.7% STIT Liquid Assets Portfolio - 0.08% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $760,396) TOTAL INVESTMENTS - 100.1% (Cost $17,847,053) Liabilities in Excess of Other Assets - (0.1)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-Income Producing (b) Rate quoted is seven day yield at period ended. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). Shares of underlying mutual funds are valued at their respective NAVs. Securities that are primarily traded on foreign exchanges generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the IronBridge Global Fund. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when a tolerance trigger is met. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by ICM pursuant to guidelines established by the Board of Directors. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Evaluated price based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities, and changes in benchmark security indices). Level 3 - Significant unobservable inputs (including the Funds' own assumptions in determining fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ net assets as of September 30, 2013: IronBridge Small Cap Fund Level 1 Level 2 Level 3 Total Equity Common Stocks* $ $
